DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment, response, and election of 20 October 2022 are entered.
	Claims 3-5, 7, 9, 11, 15, 18, 23-25, 27, 30, and 34 have been canceled. Claims 1, 2, 6, 8, 10, 12-14, 16, 17, 19-22, 26, 28, 29, and 31-33 are pending. Claims 20-22, 26, 28, and 31-33 are withdrawn. Claims 1, 2, 6, 8, 10, 12-14, 16, 17, 19, and 29 are being examined on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 2, 6, 8, 10, 12-14, 16, 17, 19, and 29) and a compound of SEQ ID NO: 12 or one with 50-98% identity thereof in the reply filed on 20 October 2022 is acknowledged.
Claims 20-22, 26, 28, and 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 October 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 8, 10, 12-14, 16, 17, 19, and 29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating breast cancer, lymphocytic cancer, or leukemia, inhibiting the growth of breast, lymphocytic, or leukemia cancer cells, or reducing resistance to breast, lymphocytic, or leukemia cancer treatment in a cancer cell with an APC activator comprising SEQ ID NOs: 12, 24, 13, 5, 6, 46 and 47 or 48, 9, 10, 11, 4, or 15, Mad2 inhibitor-1, TTKi, or metformin, does not reasonably provide enablement for a method of treating any cancer, inhibiting the growth of any cancer cell, or reducing resistance to cancer treatment in any cancer cell with the same sequences having 50-98% identity or a conservatively substituted variant of those sequences comprising 5-8 contiguous amino acids or any small molecule.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’” Genentech Inc. v. Novo Nordisk 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997); In re Wright 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); See also Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir. 1991); In re Fisher 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  Further, in In re Wands 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) the court stated:
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman [230 USPQ 546, 547 (BdPatAppInt 1986)]. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5)  the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredict-ability of the art, and (8) the breadth of the claims.

A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Nature of the Invention
	The invention is drawn to a method of treating cancer, inhibiting the growth of a cancer cell, and/or reducing the resistance to a cancer treatment in a cancer cell in a subject. The method is achieved by administering an anaphase promoting complex (APC) activator. The APC activator at the most generic can take any form, i.e. it does not have to be a peptide. The APC activator is more specifically claimed as one of SEQ ID NOs: 12, 24, 13, 5, 6, 46 and 47 or 48, 9, 10, 11, 4, or 15. The claims also allow for the APC activator to be a peptide having from 50-98% identity to those sequences. Furthermore, the claims allow for a method where the peptide is one of those sequences with conservative substitutions comprising 5-8 contiguous amino acids. The peptide can optionally be up to 30 residues in length. 
Breadth of the Claims
	The claims are broad with respect to the treatment. The claims are broad with respect to the APC activator, as it can be any biomolecule given the broadest reasonable interpretation of claim 1. The claims are very broad with respect to the claimed sequence identity levels and the conservatively substituted variant having 5-8 contiguous amino acids. For instance, a 50% identity threshold to SEQ ID NO: 5 allows for 12 alterations to the 25-mer, leading to 141 million combinations assuming only the 20 natural amino acids being substituted at these 12 positions. The broadest reasonable interpretation of the final option regarding conservative substitutions would allow for a pentapeptide to read upon the claims. Collectively, the alterations in claim 2 allow for an incalculable number of variants. 
State of the Prior Art
	The peptides found within the clams are not recognized in the prior art for treatment of breast cancer, lymphocytic cancer, or leukemia.
	Metformin as found below is recognized as a potential breast cancer therapeutic (see e.g. Camacho et al. Breast Cancer Research 17:88, published 2015). However, post-filing art also casts doubt on the efficacy of metformin for disease-free survival in breast cancer patients, suggesting it may not be a useful therapeutic (see e.g. JAMA 327:1963-1973, published 24 May 2022). 
	M2I-1 interferes with SAC function in cells, including reducing the time that taxol-treated HeLa cells spend in mitosis (see e.g. Kastl et al. ACS Chem. Biol. 10:1661-1666, published 15 May 2015). 
	The TTKi CFI-402257 has been demonstrated to accelerate mitosis and induce mitotic segregation errors and apoptosis in triple negative breast cancer cells, suggesting it may be a relevant therapeutic avenue (see e.g. Thu et al. PNAS 115:E1570-E1577, published 29 January 2018). 
Relative Skill of those in the Art
	The relative skill of those in the art is high.
Predictability or Unpredictability of the Art
There is a general lack of predictability in the pharmaceutical art. In re Fisher, 427, F. 2d 833, 166, USPQ 18 (CCPA 1970). 
	Further evidence of unpredictability of the art rests in the fact that there is no universal cancer treatment. Rather, treatments must be targeted to individual cancers. 
Amount of Direction or Guidance Given
	There is little guidance given on variations for each of the claimed peptides. There is no specific guidance on relevant/critical areas in each peptide that might offer a clear picture of a structure-function relationship to allow one of ordinary skill in the art to make the peptides as claimed. The only clear guidance on variants is an alanine substitutions to position 8 of SEQ ID NO: 1. 
	No clear guidance is given on other APC activators being in forms other than peptides, Mad2 inhibitor-1, TTKi, or metformin.
Presence/Absence of Working Examples
	The working examples demonstrate that from screening of millions of peptides around 100 were identified that bound to Apc5 or Apc10 (see e.g. [00189]). Another example indicates 200 peptides being identified from millions as screened (see e.g. [00190]). This suggests a high level of unpredictability in peptide binding to an APC. 
	The examples also show six variants produced for the C43-4 peptide, SEQ ID NO:1 (see e.g. [00193]). This indicated that wild-type amino acids were required at positions 7, 12, and 14 (see e.g. [00196]).
	No other examples provide information on structure-function relationships required for the claimed peptides to act as APC activators.
	The cancer-related examples only concern a canine lymphoma model after administration of metformin (see e.g. Example 3). The small molecule APC activator M2I-1 acts on MCF7 breast cancer cells and OSW dog lymphoma cells (see e.g. Example 5). The C43-4 peptide resensitizes MDA-MB-231 cancer cells to doxorubicin treatment (see e.g. Example 6). Metformin, M2I-1, TTKi, and peptides C43-4, C2-4b, and C13-3 reduces metastatic potential of MDA-MB-231 cells (see e.g. Example 7). 
Quantity of Experimentation Necessary
	Firstly, the broadest claims allow for any form of an APC activator to read upon the claims, i.e. the skilled artisan is already faced with an undue burden in identifying such molecules since the claims at their broadest do not particularly limit the form the APC activator takes. Secondly, the skilled artisan is presented with an additional undue burden in the necessity to screen those broad APC activators against model systems for all known cancers. 
	Even disregarding the breadth of claim 1 and focusing on only the peptide formulations, those also present an undue burden on one of ordinary skill in the art to make and use as claimed. As discussed above, there is extremely limited information from the specification on variants of any of the claimed peptides. There is very limited guidance on what residues within each of the peptides may or may not be critical for activity. The breadth of the claims to 50-98% identity alone leads to millions of possible peptides, with all effort left on the part of the skilled artisan to identify which might still be APC activators, and then to screen those compounds against any form of cancer. As indicated above, the specification already indicates that screening identified only a few hundred compounds at most from millions of starting compounds, i.e. predictability is very low. This is further compounded by the claims allowing for segments with conservative substitutions such that even extremely small peptides of undefined sequence from the claimed peptides may still read upon the genus as claimed. 
	Collectively, the skilled artisan must screen incalculable numbers of potential APC activators regardless of whether they are peptides, small molecules, or other forms. This alone would serve to be an undue burden given the high level of unpredictability of the art and the Applicants’ own guidance from the specification. Combined with the generic claim to any form of cancer and the burden is further compounded. Essentially, the skilled artisan is left with a goal for a universal cancer therapeutic based upon one cellular pathway, but not given more than cursory guidance on how to achieve this goal. The effort therefore is unduly burdensome.
In view of the Wands factors as discussed above, it is the Examiner’s opinion that the claims are not fully enabled and one of skill in the art would have to engage in undue experimentation to practice the invention as claimed herein, without a reasonable assurance of success.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 12-14, 16, 17, 19, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedard P (ClinicalTrials.gov NCT02792465, published 7 June 2016, hereafter referred to as Bedard).
Bedard discloses an investigation of the TTKi CFI-402257 in patients with solid tumors, including breast cancer (see e.g. Detailed Description, Study Design). Bedard discloses daily administration of 168 mg of CFI-402257, alone or in combination with Fulvestrant (see e.g. Study Design). Bedard discloses that the patients with breast cancer will have had at least 1 but not more than 4 previous rounds of cytotoxic chemotherapy, as well as treatment with an anthracycline or taxane (see e.g. Eligibility Criteria). Therefore, as Bedard discloses treatment with a TTKi, which is a APC activator, and discloses a proper patient cohort, it anticipates claim 1.
With respect to claim 10, CF-402257 comprises a TTKi. 
With respect to claims 12-14, the patients in Bedard are humans with breast cancer.
With respect to claims 16 and 17, the Bedard art discloses prior treatment with relevant cytotoxic chemotherapy as well as usage of taxanes and anthracyclines. 
With respect to claim 19, the CF-402257 of Bedard is administered daily, i.e. it by necessity includes a carrier to allow for administration to the subjects. 
With respect to claim 29, again CF-402257 is a TTKi. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658